Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 22, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

  155380                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  KERRI HUNTER OTTO, Next Friend of                                                                      Kurtis T. Wilder,
  BAILEY ANN MARIE NOBLE, Minor,                                                                                     Justices
           Plaintiff-Appellee,
  v                                                                SC: 155380
                                                                   COA: 330214
                                                                   Benzie CC: 14-009969-NO
  INN AT WATERVALE, INC.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 17, 2017
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the activities engaged in by the plaintiff’s Next Friend and her three
  companions constituted “other outdoor recreational use” of the defendant’s land under
  the Recreational Land Use Act, MCL 324.73301(1). The time allowed for oral argument
  shall be 20 minutes for each side. MCR 7.314(B)(1).

          The Heart of the Lakes Center for Land Conservation Policy, Real Property Law
  Section of the State Bar of Michigan, and Environmental Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issue presented in this case may move the Court for permission
  to file briefs amicus curiae.

        WILDER, J., not participating because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 22, 2017
           t0919
                                                                              Clerk